DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17833190, filed 06/06/2022 is a continuation of 17239883, filed 04/26/2021, now U.S. Patent #11356568 
17239883 is a continuation of 16202175, filed 11/28/2018, now U.S. Patent #10992826 and having 1 RCE-type filing therein
16202175 Claims Priority from Provisional Application 62718601, filed 08/14/2018.
Information Disclosure Statements
The information disclosure statements (IDS) were submitted and filed on 06/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11356568. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are ‘similar in scope’ to one another with minor obvious variation.

The following chart illustrates how claims of the instant application compare with the claims of the US PAT. No. 11356568.
Instant Application: 17/833190
US PAT NO. 11356568
1. A computing system for providing a customized print product, the system comprising: a first memory for storing computer-executable instructions; a camera configured for capturing a video; a display configured for displaying the video; and a processor configured for executing the computer-executable instructions to perform the following steps:a) utilizing the camera to display a video that includes an exhibited physical product; b) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with feature data or attribute data associated with an available product, wherein the feature data or attribute data is stored in a server memory of a server, wherein the server is in communication with the processor over a network; c) upon determining that the displayed exhibited physical product corresponds to the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; d) allowing for the selection of the digital overlay being displayed in the video on the display; and e) in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.

2. A system in accordance with claim 1, wherein the feature data of the available product includes a stock digital image, wherein the one or more feature of the exhibited physical product is a stock image, wherein step c) includes scanning the displayed exhibited physical product to identify the stock image disposed thereon, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the stock image matches the stock digital image.


































3. A system in accordance with claim 1, wherein the attribute data includes at least one dimension of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify the at least one dimension of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the available product when the at least one dimension of the displayed exhibited physical product matches the at least one dimension of the available product.


































4. A system in accordance with claim 1, wherein the \ attribute data includes at least one shape of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify the at least one shape of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the available product when the at least one shape of the displayed exhibited physical product matches the at least one shape of the available product.


































5. A system in accordance with claim 1, wherein the camera, the display, and the processor are included in a mobile computing device.

6. A system in accordance with claim 5, wherein data representing the digital overlay is stored in the server memory.

7. A system in accordance with claim 5, wherein the digital image is stored in the first memory.

8. A system in accordance with claim 7, wherein the first memory is included in the mobile computing device.

9. A system in accordance with claim 5, wherein the digital image is stored in a remote social media server, wherein the remote social media server is in communication with the mobile computing device over the network.

10. A system in accordance with claim 1, wherein the step of displaying the digital overlay in association with the displayed exhibited physical product includes superimposing the digital overlay on top of the displayed exhibited physical product.

















11. A system in accordance with claim 10, wherein the digital overlay is displayed in the same perspective as the exhibited physical product is displayed in the video.













12. A system in accordance with claim 1, wherein the display includes a touch screen, and wherein the selection of the digital overlay is performed using the touch screen.

13. A system in accordance with claim 1, wherein the video is a real-time video.

14. A system in accordance with claim 1, further comprising, subsequent to step e), the additional step of displaying a digital representation of the customized print product on the display, wherein the digital representation of the customized print product includes: the selected digital image; and with the selected digital overlay.



























15. A system in accordance with claim 14, wherein the digital representation of the customized print product is displayed in the video superimposed on the exhibited physical product displayed on the video.















16. A system in accordance with claim 1, wherein the digital overlay includes a description of the displayed exhibited physical product.


17. A system in accordance with claim 1, wherein a plurality of digital images are stored in the first memory, and wherein the digital image is selected from the plurality of digital images.















18. A system in accordance with claim 5, wherein a plurality of digital images are stored in a remote social media server, wherein the remote social media server is in communication with the mobile computing device over the network, and wherein the digital image is selected from the plurality of digital images.

19. A computer-implemented method programmed for execution in a computing environment for providing a custom print product, the method comprising: a) displaying a video that includes an exhibited physical product; b) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with feature data or attribute data associated with the available product, wherein the feature data or the attribute data is stored in a memory; c) upon determining that the displayed exhibited physical product corresponds to the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; d) allowing for the selection of the digital overlay being displayed in the video; e) in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.



20. A computing system for providing a customized print product, the system comprising: a first memory for storing computer-executable instructions; a camera configured for capturing a video; a display configured for displaying the video; and a processor configured for executing the computer-executable instructions to perform the following steps:a) utilizing the camera to display a video that includes an exhibited physical product; b) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with feature data or attribute data associated with an available product, wherein the feature data or attribute data is stored in the first memory of a server; c) upon determining that the displayed exhibited physical product corresponds to the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; d) allowing for the selection of the digital overlay being displayed in the video on the display; and e) in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.

21. A computing system for providing a customized print product, the system comprising: a first memory for storing computer-executable instructions; a camera configured for capturing a video; a display configured for displaying the video; and a processor configured for executing the computer-executable instructions to perform the following steps:a) utilizing the camera to display a video that includes an exhibited physical product; b) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with one or more feature or attribute associated with a digital representation of an available product stored in the first memory; c) upon determining that the displayed exhibited physical product corresponds to the digital representation of the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; d) allowing for the selection of the digital overlay being displayed in the video on the display; and e) in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.


1. A computing system for providing a customized print product, the system comprising: a first memory for storing computer-executable instructions; a camera configured for capturing a video; a display configured for displaying the video; and a processor configured for executing the computer-executable instructions to perform the following steps: a) utilizing the camera to display a video that includes an exhibited physical product; b) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with one or more feature or attribute associated with a digital representation of an available product stored in a server memory, wherein the server is in communication with the processor over a network; c) upon determining that the displayed exhibited physical product corresponds to the digital representation of the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; d) allowing for the selection of the digital overlay being displayed in the video on the display; and e) in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.

2. A system in accordance with claim 1, wherein the one or more feature of the digital representation of the available product includes a stock digital image, wherein the one or more feature of the exhibited physical product is a stock image, wherein step c) includes scanning the displayed exhibited physical product to identify the stock image disposed thereon, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the stock image matches the stock digital image.

21. A computer-implemented method in accordance with claim 20, wherein the one or more feature of the digital representation of the available product includes a stock digital image, wherein the one or more feature of the exhibited physical product is a stock image, wherein step c) includes scanning the displayed exhibited physical product to identify the stock image disposed thereon, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the stock image matches the stock digital image.

30. A non-transitory computer readable medium in accordance with claim 29, wherein the one or more feature of the digital representation of the available product includes a stock digital image, wherein the one or more feature of the exhibited physical product is a stock image, wherein step c) includes scanning the displayed exhibited physical product to identify the stock image disposed thereon, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the stock image matches the stock digital image.

3. A system in accordance with claim 1, wherein one or more attribute includes at least one dimension of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify the at least one dimension of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one dimension of the displayed exhibited physical product matches the at least one dimension of the available product.

22. A computer-implemented method in accordance with claim 20, wherein the one or more attribute includes at least one dimension of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify at least one dimension of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one dimension of the displayed exhibited physical product matches the at least one dimension of the available product.

31. A non-transitory computer readable medium in accordance with claim 29, wherein the one or more attribute includes at least one dimension of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify at least one dimension of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one dimension of the displayed exhibited physical product matches the at least one dimension of the available product.

4. A system in accordance with claim 1, wherein the one or more attribute includes at least one shape of the available product, wherein step c) includes scanning the displayed exhibited physical product to identify the at least one shape of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one shape of the displayed exhibited physical product matches the at least one shape of the available product.

23. A computer-implemented method in accordance with claim 20, wherein the one or more attribute includes at least one shape of the available product, wherein the step c) includes scanning the displayed exhibited physical product to identify the at least one shape of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one shape of the displayed exhibited physical product matches the at least one shape of the available product.

32. A non-transitory computer readable medium in accordance with claim 29, wherein the one or more attribute includes at least one shape of the available product, wherein the step c) includes scanning the displayed exhibited physical product to identify the at least one shape of the displayed exhibited physical product, and wherein the displayed exhibited physical product corresponds to the digital representation of the available product when the at least one shape of the displayed exhibited physical product matches the at least one shape of the available product.

5. A system in accordance with claim 1, wherein the camera, the display, and the processor are included in a mobile computing device.

6. A system in accordance with claim 5, wherein data representing the digital overlay is stored in the server memory.

7. A system in accordance with claim 5, wherein the digital image is stored in the first memory.

8. A system in accordance with claim 7, wherein the first memory is included in the mobile computing device.

9. A system in accordance with claim 5, wherein the digital image is stored in a remote social media server, wherein the remote social media server is in communication with the mobile computing device over the network.

10. A system in accordance with claim 1, wherein the step of displaying the digital overlay in association with the displayed exhibited physical product includes superimposing the digital overlay on top of the displayed exhibited physical product.

24. A computer-implemented method in accordance with claim 20, wherein the step of displaying the digital overlay in association with the displayed exhibited physical product includes superimposing the digital overlay on top of the displayed exhibited physical product.

33. A non-transitory computer readable medium in accordance with claim 29, wherein the step of displaying the digital overlay in association with the displayed exhibited physical product includes superimposing the digital overlay on top of the displayed exhibited physical product.

11. A system in accordance with claim 10, wherein the digital overlay is displayed in the same perspective as the exhibited physical product is displayed in the video.

25. A computer-implemented method in accordance with claim 24, wherein the digital overlay is displayed in the same perspective as the exhibited physical product is displayed in the video.

34. A non-transitory computer readable medium in accordance with claim 33, wherein the digital overlay is displayed in the same perspective as the exhibited physical product is displayed in the video.

12. A system in accordance with claim 1, wherein the display includes a touch screen, and wherein the selection of the digital overlay is performed using the touch screen.

13. A system in accordance with claim 1, wherein the video is a real-time video.

14. A system in accordance with claim 1, further comprising, subsequent to step e), the additional step of displaying a digital representation of the customized print product on the display, wherein the digital representation of the customized print product includes: the selected digital image; and a digital representation of the displayed exhibited physical product associated with the selected digital overlay.

26. A computer-implemented method in accordance with claim 20, further comprising, subsequent to step f), the additional step of displaying a digital representation of the customized print product, wherein the digital representation of the customized print product includes: the selected digital image; and a digital representation of the displayed exhibited physical product associated with the selected digital overlay.

35. A non-transitory computer readable medium in accordance with claim 29, further comprising, subsequent to step f), the additional step of displaying a digital representation of the customized print product, wherein the digital representation of the customized print product includes: the selected digital image; and a digital representation of the displayed exhibited physical product associated with the selected digital overlay.

15. A system in accordance with claim 14, wherein the digital representation of the customized print product is displayed in the video superimposed on the exhibited physical product displayed on the video.

27. A computer-implemented method in accordance with claim 26, wherein the digital representation of the customized print product is displayed in the video superimposed on the exhibited physical product displayed on the video.

36. A non-transitory computer readable medium in accordance with claim 35, wherein the digital representation of the customized print product is displayed in the video superimposed on the exhibited physical product displayed on the video.

17. A system in accordance with claim 1, wherein the digital overlay includes a description of the displayed exhibited physical product.


18. A system in accordance with claim 1, wherein a plurality of digital images are stored in the first memory, and wherein the digital image is selected from the plurality of digital images.

28. A computer-implemented method in accordance with claim 20, wherein a plurality of digital images are stored in the memory, and wherein the digital image is selected from the plurality of digital images.

37. A non-transitory computer readable medium in accordance with claim 29, wherein a plurality of digital images are stored in the memory, and wherein the digital image is selected from the plurality of digital images.

19. A system in accordance with claim 5, wherein a plurality of digital images are stored in a remote social media server, wherein the remote social media server is in communication with the mobile computing device over the network, and wherein the digital image is selected from the plurality of digital images.

20. A computer-implemented method programmed for execution in a computing environment for providing a custom print product, the method comprising: a) storing a digital representation of an available product in a memory; b) displaying a video that includes an exhibited physical product; c) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with one or more feature or attribute associated with the digital representation of the available product; d) upon determining that the displayed exhibited physical product corresponds to the digital representation of the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; e) allowing for the selection of the digital overlay being displayed in the video, f) in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.

29. A non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for providing a customized print product, the method comprising: a) storing a digital representation of an available product in a memory; b) displaying a video that includes an exhibited physical product; c) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with one or more feature or attribute associated with the digital representation of the available product; d) upon determining that the displayed exhibited physical product corresponds to the digital representation of the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; e) allowing for the selection of the digital overlay being displayed in the video; f) in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.





29. A non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for providing a customized print product, the method comprising: a) storing a digital representation of an available product in a memory; b) displaying a video that includes an exhibited physical product; c) comparing one or more feature or attribute associated with the exhibited physical product being displayed in the video with one or more feature or attribute associated with the digital representation of the available product; d) upon determining that the displayed exhibited physical product corresponds to the digital representation of the available product, displaying a digital overlay in the video and in association with the displayed exhibited physical product; e) allowing for the selection of the digital overlay being displayed in the video; f) in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.




















From the chart above, it is very clear that each claim of the instant application is a mere broader version of a corresponding claim of the US PAT. No.11356568. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note EX parte Rainu, 168 USPQ 375 (bd. App. 1969); Therefore, the claimed invention of the instant application is obvious over the invention already covered by the US PAT. No.11356568.

Allowable Subject Matter
Claims 1-21 will be allowed upon satisfactory resolution of the non-statutory, obviousness-type ‘double patenting’ rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677